DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	1. This Office Action is in response to the Amendment After-Final Rejection Reconsideration 2.0, filed on 03/25/2021.

	2. Applicant's cooperation in correcting the informalities in the drawing and specification is appreciated.  
	Additionally, Applicant's cooperation in amending the claims to overcome the claim rejections relating to indefinite claim language is also appreciated.

	3. Status of Claims:
		Claims 1, 7-8, 10, 13-14 were amended; and
		Claim 16 was cancelled.

	4. Drawings:
The Amendment to Drawings of Figure 1, filed on 03/25/2021, has been accepted.


5. Specification:
The Amendment to Specification of Paragraph [0015] and [0018], filed on 03/25/2021, has been accepted.

Allowable Subject Matter
1. Claims 1-5 and 17-20 are allowed.

2. The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to disclose or render obvious the claimed combination of a method for controlling an internal combustion engine system including a particulate filter during operation of the internal combustion engine system, having receiving, with an electronic control module, a request for a power output from an internal combustion engine; receiving, with the electronic control module, information via at least one sensor, including information indicating a quantity of soot in the particulate filter; calculating, with the electronic control module, a plurality of sets of engine performance values based on respective sets of candidate control points, each of the plurality of sets of the engine performance values including a soot change rate at which the quantity of soot changes over time; and including:
“determining, with the electronic control module, whether the soot change rate satisfies a soot change rate limit to require an increase in the quantity of soot in the particulate filter, with the soot change rate limit corresponding to a rate at which a quantity of soot in the particulate filter is expected to change over time; and 
controlling, with the electronic control module, a fuel injector to adjust an injected fuel mass during at least one of a main injection, a pilot injection, or a post-main injection for the internal combustion engine based on one or more of the respective sets 5Application No.: 16/519,737 Client Ref. No.: 19-0426-72411 Attorney Docket No.: 00152-9426-00000 of candidate control points that satisfy the soot change rate limit to achieve the required increase in the quantity of soot in the particulate filter.”

Regarding Claim 10, the prior art fails to disclose or render obvious the claimed combination of a method for controlling an internal combustion engine system including a particulate filter during operation of the internal combustion engine system, the method comprising: receiving, with an electronic control module, a request for a power output from an internal combustion engine; receiving, with the electronic control module, information via at least one sensor, including information indicating a quantity of soot present in the particulate filter; and including:
“calculating, with the electronic control module, a plurality of sets of engine performance values based on respective sets of candidate control points including candidate control points for controlling a fuel injector to adjust an injected fuel mass during at least one of a main injection, a pilot injection, or a post-main injection, each of the plurality of sets of the engine performance values including a soot change rate at which the quantity of soot changes over time; 
determining, with the electronic control module, that at least one set of engine performance values satisfies a soot change rate limit to require an increase in the quantity of soot in the particulate filter, with the soot change rate limit corresponding to a rate at which a quantity of soot in the particulate filter is expected to change over time; and 
updating, with an optimizer module of the electronic control module, a control map stored within a memory associated with the electronic control module with the candidate control points associated with the at least one set of engine performance values.”

Regarding Claim 13, the prior art fails to disclose or render obvious the claimed combination of a control system for an internal combustion engine system, comprising: 8Application No.: 16/519,737 Client Ref. No.: 19-0426-72411 Attorney Docket No.: 00152-9426-00000 a particulate filter configured to receive soot-containing exhaust; a sensor configured to produce a signal indicating an amount of soot in the particulate filter; and a controller including a storage device storing data that allow the controller to receive the signal from the sensor; determine that the particulate filter is in a low soot state based on the signal;  and further including:
“set a soot change limit based on the particulate filter being in the low soot state to achieve an increase in the amount of soot in the particulate filter, with the soot change limit corresponding to a rate at which a quantity of soot in the particulate filter is expected to change over time; and 
operate at least one component of the internal combustion engine system, including a timing of fuel injection with a fuel injector during at least one of a main injection, a pilot injection, or post-main injection, based on the soot change limit by selecting a set of engine parameters that satisfies the soot change limit.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlill et al. (Patent Number US-8631642-B2) relates to a regeneration assist calibration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
March 29, 2021